Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
On December 30, 2020, Applicant amended claim 1.
From the office action mailed September 9, 2020, some of the 112(b) rejections, the 112(d) rejection, and the 103 rejections are overcome by amendment.  Some 112(b) rejections are maintained where Applicant did not amend.
New in this office action are 112(b) and 103 rejections necessitated by amendment.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(b)
Claims 1-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 last two lines recite that "the paint layer of two or more photovoltaic roof tiles of the plurality of photovoltaic roof tiles vary in color" (emphases added).

For the sake of compact prosecution, claim 1 has been read as being open to either interpretation.
Applicant could overcome this rejection by amending claim 1 to use the language of either interpretation (a) or interpretation (b).
Claims 2-7 and 9 are rejected as depending on claim 1.
Claim 7 depends on claim 1, which recites a roof tile comprising a front cover, a back cover, and a plurality of PV structures between them, including a respective PV structure.  Claim 7 additionally recites a plurality of roof tiles and a respective tile comprising two PV structures, a front cover, and a back cover.
It is not clear whether claim 7's roof tiles, respective tile, two PV structure, front cover, and/or back cover either are or include claim 1's roof tile, front cover, back cover, plural PV structures, and/or respective PV structure.
Applicant could overcome this rejection by determining which structural features claim 7 is intended to introduce, giving those features names different from those used in claim 1, and deleting any recitations which repeat features already provided by claim 1.
Claims 9 is rejected as depending on claim 7.
Claim 9 line 2 recites "the formed photovoltaic roof tiles," which lacks antecedent basis in the claims.

Claim 9 compounds the opacity of parent claim 7 to a degree that claim 9 cannot be reasonably interpreted.
Claim 10 is rejected as depending on claim 9.

Claim Rejections - 35 USC § 103
Claims 1, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiraki et al. (US 20180158974 A1), hereinafter Hiraki, in view of Shiao et al. (US 20090133739 A1), hereinafter Shiao.
Regarding claim 1, Hiraki teaches a solar cell module (title) which can be placed on a roof (paragraph 0003 bottom).  Thus Hiraki's (figure 2) module (200) thus is a photovoltaic (PV) roof tile.
Hiraki (figure 2) teaches a transparent front substrate (30) (paragraph 0101 top), which is the claimed front cover.
Hiraki (figure 2) teaches a resin base material (10), which is a back cover.
Hiraki (figure 2) teaches plural solar cell elements (20) which may be polycrystalline silicon (paragraph 0285 middle).  Each has a front surface facing the front substrate (30), or front cover, and a back surface facing the resin base (10), or back cover.
Hiraki (figure 2) teaches a first colored layer (12), which is a paint layer extending across a surface of the resin base (10), or back cover.  


However, mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04 VI B).  In this case, duplicating Hiraki's module predictably would have enabled the user to obtain more electricity than a single module alone could provide.
Therefore, in order to supply the load with more electricity, it would have been obvious to one of ordinary skill in the art to duplicate Hiraki's (figure 2) module, thereby providing the claimed plurality.

Hiraki (figure 2) does not positively teach that the first colored layers (12), or paint layers, vary in color to substantially match the solar cell elements (20).
However, Hiraki teaches that the solar cell elements (20) which may be polycrystalline silicon (paragraph 0285 middle), which is typically blue.  Hiraki teaches that the first colored layer (12), or paint layer, may be blue (paragraph 0270).  
Shiao relates to PV roofing elements (title).  Shiao (figure 1) teaches a colored or patterned layer (130) surrounding the PV cells (120) colored and/or patterned to resemble (e.g., colored and/or patterned substantially the same as) the photovoltaic cells, in order to provide a roof with a uniform appearance (paragraph 0052 bottom).  Shiao teaches that the colored or patterned layer can be patterned, in which one or more colors are varied over the area of the layer, for example randomly or in some preselected arrangement (paragraph 0030 middle).

Additionally, matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art (MPEP 2144.04 I).  In this case, the colors' matching does not have a mechanical function.  Thus, matching colors for aesthetic reasons would have been obvious to one of ordinary skill in the art.
Regarding claim 6, Hiraki (figure 2) teaches that the first colored layer (12), or paint layer, contains a binder and a colorant (paragraph 0103 top), where the binder is one of a list of polymers (paragraphs 0106 and 0107).
Regarding claim 7, Hiraki (figure 2) teaches that the module (200), or roof tile, comprises at least three solar cell elements (20), encapsulated by a sealing material (22) between the front substrate (30), or front cover, and the resin base (10), or back cover.

Hiraki (figure 2) does not teach plural modules (200), or roof tiles.
However, mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04 VI B).  In this case, duplicating Hiraki's module predictably would have enabled the user to obtain more electricity than a single module alone could provide.


Claim 7 recites that plural PV roof tiles are formed from PV structures selected from two groups.  As explained in the 112(b) rejections above (page 3 of this paper), which PV roof tiles are indicated is not at all clear.  In any case, this is a product-by-process limitation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113 I).  In this case, PV roof tiles containing PV structures selected from two groups appear to be structurally the same as the solar cells taught by Hiraki and Shiao.  Any differences between the claimed system and that of the prior art lie in features not yet claimed.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiraki, in view of Shiao as applied to claim 1 above, and further in view of Choi et al. (US 20140342492 A1), hereinafter Choi.
Regarding claim 2, Hiraki (figure 2) does not teach that the solar cell element's (20) front surface is textured.
However, Choi relates to PV cells (paragraph 0004 top).  Choi teaches teaches using textures to dictate light absorption and reflection characteristics in PV cells, explaining that micrometer- and nanometer-scale features associated with particular solar cell layers can improve energy capture by reducing losses due to reflected light 
Therefore, in order to improve energy capture by Hiraki's (figure 2) solar cell elements (20), it would have been obvious to one of ordinary skill in the art to use RIE to texturize their front surfaces.
Regarding claim 3, Choi teaches nanometer-scale features (paragraph 0004 bottom), which are less than one micron.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiraki in view of Shiao as applied to claim 1 above, and further in view of Khaled (US 20170141244 A1).
Regarding claim 4, Hiraki (figure 2) does not teach that the front substrate (30), or front cover, has a textured front surface.
However, Hiraki (figure 2), teaches that the front substrate (30), or front cover, may be glass (paragraph 0284 bottom). 
Khaled relates to PV panels (paragraph 0006).  Khaled teaches treating a glass surface to form a hierarchical patterned nanoporous structure in order to increase its hydrophobicity (paragraph 0003), which minimizes adhesion of dust particles over the cells' surfaces (paragraph 0006) by mimicking self-cleaning plants such as the Lotus leaf (paragraph 0007).
Therefore, in order to keep Hiraki's (figure 2), front substrate (30), or front cover, clean, it would have been obvious to one of ordinary skill in the art to texturize its front surface.
claim 5, Khaled teaches a hierarchical pattern (paragraph 0003), which by definition implies a smaller texture pattern superimposed on a larger texture pattern.

Response to Arguments
Applicant's arguments filed December 30, 2020 have been fully considered but they are not persuasive.

Applicant argues that in 2005 the Federal Circuit found in Sorensen v. ITC, 427 F.3d 1375, 1379 (Fed Cir. 2005) that a difference in color could be a distinguishing feature.
In response to Applicant's argument, since the Sorensen case is not in the MPEP and since Applicant does not give an explanation either to establish that case as precedential or to show how it relates to the instant application, the examiner cannot properly address whether the comparison is appropriate or has bearing on the instant application.

Applicant argues appears to argue that the claimed color relationships can save the manufacturer money.
In response to Applicant's argument, saving the manufacturer money is not a mechanical or technical function of the claimed roof tile.  A "function" of the roof tile is how the roof tile itself works.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Kalkanoglu et al. (US 20100282318 A1), hereinafter Kalkanoglu.
Kalkanoglu relates to a PV element and with a decorative overlay simulating conventional roofing (abstract).  Kalkanoglu teaches a coating or film provided over the entire surface of the PV module, the coating or film printed with different colors to provide an overall visual effect when viewed from a distance (paragraph 0083).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magali P Slawski whose telephone number is (571)270-3960.  The examiner can normally be reached on Monday - Friday 9 a.m. - 3 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice before filing a response.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.